         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 1 of 29

                         UNITED STATES DISTRICT COURT FOR THE

                                DISTRICT OF MASSACHUSETTS




 HOME MARKET FOODS, INC.,

        Plaintiff,                                      C.A. No._______________

        v.
                                                      JURY TRIAL DEMANDED
 SCOTT LUBOW,

        Defendant.



             VERIFIED COMPLAINT FOR INJUNCTIVE AND EQUITABLE RELIEF


                                        INTRODUCTION

       1.      Plaintiff Home Market Foods, Inc. (“HMF” or the “Company”) brings this action

against Defendant Scott Lubow (“Mr. Lubow”), a former highly-compensated HMF employee,

for breach of his Non-Disclosure, Inventions, Work-For-Hire and Non-Competition Agreement

(the “Confidentiality Agreement”) and misappropriation of HMF’s confidential information and

trade secrets (“Proprietary Information”). Specifically, despite repeated requests from HMF,

Mr. Lubow withheld returning HMF property—two HMF laptops issued for Mr. Lubow’s use

during his employment—for weeks following the termination of his employment. After his

employment termination, Mr. Lubow unlawfully accessed HMF’s Proprietary Information—

including highly sensitive pricing, financial, and shipping information—residing on at least one

of those laptops by inserting seven (7) different universal serial bus (“USB”) drives into the

laptop. HMF would be irreparably harmed if its Proprietary Information were provided by Mr.

Lubow to an HMF competitor or customer. In particular, this information would allow a

competitor to undermine HMF’s sales and marketing efforts and unfairly compete with HMF for

“shelf space” in the highly competitive Consumer Packaged Goods industry. Concomitantly,
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 2 of 29

disclosure of the Proprietary Information to HMF’s customers would irreparably harm HMF’s

substantial goodwill and well-earned reputation in the industry—which HMF has spent many

years cultivating and protecting. Mr. Lubow must not be allowed to disclose, transfer to, or

provide anyone with HMF’s Proprietary Information; but rather, he should be enjoined from

doing so and compelled to return the information to HMF.

                                          THE PARTIES

       2.      Plaintiff Home Market Foods, Inc. is a Massachusetts corporation with a principal

place of business in Norwood, Massachusetts.

       3.      Defendant Scott Lubow is an individual residing in Lakeville, Minnesota.

                                        JURISDICTION AND VENUE

       4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because the parties are citizens of different states and the value of the injunctive and equitable

relief sought well exceeds the sum of $75,000. Among other things, HMF has spent millions of

dollars over the years and upwards to $500,000 annually to protect its Proprietary Information.

       5.      Exercise of personal jurisdiction over Mr. Lubow is proper because, throughout the

course of his employment with HMF, Mr. Lubow traveled regularly to the Company’s

Massachusetts headquarters for business meetings, had daily communications with HMF

employees based in Massachusetts, and received paychecks issued from HMF from Massachusetts.

As such, Mr. Lubow has sufficient minimum contacts with Massachusetts such that exercising

jurisdiction over him does not offend traditional notions of fair play and substantial justice. Also,

Massachusetts has a significant interest in providing a convenient forum for disputes involving its

citizens and in ensuring that they have easy access to a forum when their contracts are breached

by out-of-state defendants.



                                                     2
          Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 3 of 29

        6.      This Court also has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 in that HMF asserts a claim for violation of the Computer Fraud and Abuse Act, 18 U.S.C.

§ 1030. This Court may exercise supplemental jurisdiction over HMF’s state-law claims as they

arise from a common nucleus of operative fact as the federal claim asserted.

        7.      Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b)(3) because

Mr. Lubow is subject to personal jurisdiction in this district. Also, Mr. Lubow consented to this

venue as a proper venue pursuant to the express terms of the Confidentiality Agreement.

                                           STATEMENT OF FACTS

A.      Home Market Foods, Inc.’s Business.


        8.      HMF manufactures, markets, and sells fully cooked protein specialty foods to both

retail and food-service providers. HMF has a number of its own brands, including: (i) Cooked

Perfect® (fully cooked fresh and frozen meatballs, fire grilled chicken, and chicken bites); (ii)

RollerBites® (chicken, beef, and pork rolled snacks); Bahama Mama® (premium sausages and

frankfurters); and Eisenberg® (premium frankfurters and gourmet sausage) (“HMF Brands”).

HMF Brands are sold to retailers—such as BigY, BJ’s, Market Basket, Hannaford, Shaws, Stop &

Shop, Target, Wal-Mart, and Wegmans—who then sell HMF’s products to consumers.

        9.      HMF also has a private label business whereby it manufactures and distributes

products that are sold under a customer’s own brand name subject to the unique requirements of

each customer. A customer’s product specifications and requirements are treated as highly

confidential information by HMF.

        10.     The industry in which HMF operates is referred to as the “Consumer Packaged

Goods” (“CPG”) industry. The CPG industry involves the sale of items used daily by consumers

that require routine replacement or replenishment, such as the specialty foods manufactured and

sold by HMF. Although consumer demand for food products generally remains constant, the
                                                       3
           Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 4 of 29

industry is highly competitive based on, among other things, high market saturation and relatively

low consumer switching costs (i.e., the cost a consumer incurs by changing brands).

       11.     The specialty food product sector within the CPG industry is one of the most

competitive sectors in the industry.      Consequently, food manufacturers—like HMF—must

continually position themselves to effectively compete for “shelf space” in retail stores. To do so,

food manufacturers, such as HMF, implement a highly detailed and data-driven strategy that seeks

to give them precise information to decide on what products should be sold to what retailers, in

what geographic areas, and when. This includes knowing, among other things, how different

retailers sell their products to consumers, what retailer customer bases will likely purchase and

when, what distribution channel will be most efficient, and how to brand and price products for

success.

       12.     To accomplish its business objectives, HMF creates, tracks, maintains, analyzes,

and uses highly confidential data to develop its pricing, shipping, marketing, and distribution

strategies for its private label and HMF Brands, as well as the pricing and product requirements of

retailers through which those products are sold.         This information, along with the strong

relationships it has built with its customers, gives HMF a competitive advantage over others.

Disclosure of this information to a competitor (or a customer) would irreparably harm the

significant goodwill HMF has built in the industry over the last fifty (50) years and its ability to

stay competitive in the marketplace. Indeed, armed with HMF’s confidential information, a

competitor could easily undercut HMF’s pricing and promotion strategy and take shelf space away

from HMF, or target retailers in particular areas to edge HMF out of the market altogether.

B.     Mr. Lubow’s Employment with HMF.

       13.     By letter dated June 25, 2012 (“Offer Letter”), HMF offered Mr. Lubow the

position of Midwest Division Retail Sales Manager.

                                                     4
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 5 of 29

       14.       The offer made to Mr. Lubow was subject to a number of contingencies, including

his execution of the Confidentiality Agreement.

       15.       Mr. Lubow accepted this offer and signed the Offer Letter on June 29, 2012.

Attached hereto as Exhibit A is a genuine copy of the Offer Letter

       16.       Mr. Lubow’s employment began with new hire orientation at the Company’s

headquarters in Massachusetts on July 23 and 24, 2012.

       17.       Mr. Lubow signed the Confidentiality Agreement during his new hire orientation

on July 24, 2012. Attached hereto as Exhibit B is a genuine copy of the Confidentiality Agreement.

       18.       When Mr. Lubow signed the Confidentiality Agreement, Mr. Lubow

acknowledged that he was an “at will” employee and that his employment was subject to

termination by either the Company or Mr. Lubow at any time, with or without cause. See Exhibit

B, Sec. 10(a).

       19.       By signing the Confidentiality Agreement, Mr. Lubow also agreed to maintain the

confidentiality of HMF’s Proprietary Information, both during his employment relationship and

after it ended. See Exhibit B, Sec. 2(a), (b), and (c).

       20.       The Confidentiality Agreement provides, in pertinent part, as follows:

                 I recognize that the Company owns, possesses or uses valuable trade secrets
                 and confidential and proprietary information concerning the products,
                 business and operations of the Company, including but not limited to
                 valuable trade secrets and information related to research and development,
                 product concepts and designs, products, product formulas and formulations,
                 product recipes, product manufacturing and production processes and
                 techniques, product packaging, finances, marketing, advertising, customers,
                 customers lists, customer prospects, customer purchase requirements, sales
                 projections, strategies and results, business plans and strategies (including
                 but not limited to plans for new produce development), business ventures,
                 combinations and collaborations, prospects for business ventures,
                 combinations and collaborations, licensing and prospective licensing
                 projects, trademarking and prospective trademarking projects (including but
                 not limited to trade names and trademarks under consideration), suppliers,
                 employees, and analyses and information regarding what product
                 formulations, designs, recipes, concepts and manufacturing processes do
                                                        5
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 6 of 29

              and do not work, and including further the Developments. See Exhibit B,
              Sec. 2(a).

       21.    The definition of Proprietary Information in Section 2(a) of the Confidentiality

Agreement includes certain customer information. Specifically, Section 2(a) provides that:

       I also understand that the Company from time to time has in its possession information
       which is claimed by others to be proprietary and which the Company has agreed to keep
       confidential. I agree that such information will be Proprietary Information for purposes of
       this Agreement. See Exhibit B, Sec. 2(a).

       22.    By signing the Confidentiality Agreement, Mr. Lubow agreed to hold the

Company’s Proprietary Information “in the strictest confidence” and acknowledged that his

relationship with the Company is “one of high trust and confidence by reason of [his] access to

and contact with the Proprietary Information.” See Exhibit B, Sec. 2(b).

       23.    Mr. Lubow agreed that he would not “remove from the Company’s premises

Proprietary Information except where essential for [him] to carry out [his] duties in connection

with [his] employment, and then only with the prior advance knowledge and permission of the

Company.” See Exhibit B, Sec. 2(c).

       24.    Mr. Lubow agreed that all Proprietary Information is the exclusive property of the

Company and that:

       (a)     upon termination of his work he would promptly deliver to the Company
       “all Proprietary Information and all computer programs, specifications, drawings,
       blueprints, data storage devices, notes, memoranda, notebooks, records, reports,
       files and other documents (and all copies or reproductions of such materials) in
       [his] possession or under [his] control, whether prepared by [him] or others, which
       contain Proprietary Information”; and

       (b)     upon termination of his employment with the Company he would “return
       promptly all documents, extracts of documents, and other property and information
       belonging to the Company or its customers or business (whether or not any such
       matters are or contain Proprietary Information), including but not limited to all
       documents and information stored in electronic form or on any computer or other
       device (whether or not any such equipment is owned by the Company or located at
       any of its places of business).” See Exhibit B, Sec. 2(f) and 6.


                                                   6
          Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 7 of 29

         25.    Mr. Lubow further agreed that “to the extent that I have stored documents, extracts

of documents or information in electronic form on computers or other devices not owned by the

Company (which I understand and agree I may only do during my employment with prior

permission of the Company) I shall permanently destroy all files and documents containing such

material after forwarding electronic copies to the Company.” See Exhibit B, Sec. 6.

         26.    Finally, by entering into the Confidentiality Agreement, Mr. Lubow expressly

recognized and acknowledged as follows:

         I recognize and acknowledge that irreparable damages would be caused to the
         Company, and that monetary damages would not compensate the Company for its
         loss, should I breach the terms of this Agreement. Accordingly, in addition to all
         other remedies available to the Company at law or in equity, upon a showing by the
         Company that I have violated or am about to violate the terms of this Agreement, I
         hereby consent to the entry by a court of competent jurisdiction of an injunction or
         declaratory judgment, without the posting of any bond or other surety, enforcing
         the terms of this Agreement, including without limitation preventing disclosure or
         further disclosure by me of Proprietary Information. See Exhibit B, Sec. 9.


         27.    The Confidentiality Agreement provides that it is governed by the laws of the

Commonwealth of Massachusetts, and that the parties agree that “the federal or state courts of

the Commonwealth of Massachusetts shall have the exclusive jurisdiction and venue for any

dispute under this Agreement. “See Exhibit B, Sec. 10(f).

         28.    In consideration of his employment with HMF, and the compensation and benefits

paid to him, Mr. Lubow signed the Confidentiality Agreement thereby agreeing to be bound by its

terms.

         29.    Also, when Mr. Lubow began his employment at HMF, he acknowledged his

review and receipt of HMF’s Employee Handbook, which includes policies regarding the

Company’s confidential information and protection of its data, and Mr. Lubow affixed his

signature just below the Confidential Information Policy. A copy of the handbook

acknowledgment, executed by Mr. Lubow on July 24, 2012, is attached hereto as Exhibit C.
                                               7
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 8 of 29

       30.     HMF’s Employee Handbook Confidential Information acknowledgment, as

executed by Mr. Lubow, provides as follows:

       I am aware that during the course of my employment, confidential information may
       be made available to me (for instance, product designs, marketing strategies,
       customer lists, pricing policies and other related information). I understand that this
       information is proprietary and critical to the success of Home Market Foods, Inc. I
       agree not to use this information outside of the Company’s premises or share this
       information with non-Company employees. In the event of termination of
       employment, whether voluntary or involuntary, I hereby agree not to utilize, share,
       or exploit this information with any other individual or company. See Exhibit C.

       31.     Based on Mr. Lubow’s execution of the Offer Letter, Confidentiality Agreement

and Employee Handbook Confidential Information acknowledgment, Mr. Lubow was given

access to HMF’s Proprietary Information and entrusted with the responsibility of maintaining its

confidentiality.

C.     HMF’s Proprietary Information.


       32.     Among other things, HMF maintains the following Proprietary Information that

Mr. Lubow had access to during his employment: customer shipment information, reflecting

Company revenues per customer; financial information, including variable margins and customer

pricing; strategic documents related to pricing and marketing methodologies, customer-specific

products, recipes, and requirements; and highly sensitive information regarding sales and trade

development.

       33.     In particular, unique pricing and promotion tactics, including how to address

retailer margin requirements are critical components of HMF’s overall sales and product-

placement go-to-market strategy.         HMF develops customer pricing using a proprietary

methodology based on unique recipe requirements dictated by the customer, annual revenue and

tonnage projections (i.e., “plant utilization”), and consideration of the customer’s in-market pricing

strategy, including targeted suggested retail price and known gross margin requirements. Also,

                                                      8
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 9 of 29

when making pricing decisions and developing sales and marketing strategies, HMF aggregates

and uses confidential information relating to its products, business, and operations, including

information about product concepts, recipes, and formulas. Similarly, HMF assesses targeted

pricing adjustments on commodity market fluctuations and inflationary costs, which adjustments

are determined based on unique formulas and methods. HMF also creates, maintains, aggregates,

and analyzes shipping information for all of its customers, which also aides HMF in its pricing and

sales strategies and methodologies. In addition, HMF prepares financial reports that directly

impact its decisions regarding pricing and sales. One such document includes variable margin

reports in which HMF compiles its unique information regarding sales and costs, broken down by

customer in order to determine its profit percentages. All of this information is not available to

HMF’s competitors, cannot be obtained through public sources, and gives HMF a competitive

advantage in the CPG industry.

       34.     HMF also maintains confidential and proprietary information about its customers,

including customer purchase requirements, customer business plans and strategies, sales

projections, and product development plans.        For some customers, HMF is entrusted to

manufacture food products using recipes that are unique to that customer and based on the

customers specifications. This is proprietary information to both HMF and its customers that HMF

is required to keep confidential.

D.     HMF’s Significant Efforts to Protect Its Proprietary Information.


       35.     Given its value and importance, HMF takes extensive measures to ensure the

secrecy and to protect the security of its Proprietary Information within HMF and as to third

parties, including competitors. These measures include, among other things, (i) mandatory

confidentiality and non-disclosure agreements, (ii) network security, (iii) physical security, and

(iv) company policies and procedures.
                                                    9
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 10 of 29

       36.     Confidentiality and Non-Disclosure Agreements. HMF protects its Proprietary

Information by requiring all employees to sign a confidentiality and non-disclosure agreement like

the Confidentiality Agreement Mr. Lubow.           Employees must sign these agreements upon

commencement of employment. Failure to do so will prevent hiring. By signing these agreements,

HMF employees agree—like Mr. Lubow—not to disclose to others or use any Proprietary

Information that is learned during their employment and to take “appropriate precautions to

maintain the security of such information.” HMF employees—like Mr. Lubow—also agree to

return all Proprietary Information promptly upon termination of their employment.

       37.     Network Security. HMF uses encryption, firewalls, anti-virus/malware software,

virtual private network (“VPN”) access, two-step user authentication, passwords, and auto-locking

software to protect its Proprietary Information.

       38.     HMF employees must take the following steps to access HMF’s network: (1) enter

their unique user log-in password; (2) enter their unique password to sign-in to the VPN; (3) follow

two-step authentication process entering a Microsoft authentication code that is provided to the

employee on a separate device (such as a mobile phone by way of text message, phone call or

through a mobile phone application). HMF employees cannot access HMF’s cloud applications or

shared drives through the VPN until they have completed the two-step authentication process.

       39.     HMF also requires complex computer passwords factoring in password history and

age requirements. Further, Next Generation Firewalls (a network security system that monitors

and controls incoming and outgoing network traffic) are deployed, logs are sent to a Security

Information and Event Management system (a system that collects data from a computer network

in real time) with a managed Security Operation Center (“vSOC”) (a third-party cybersecurity

service) actively monitoring all network and firewall applications. Next Generation endpoint

protection (sophisticated anti-virus software) and response solution is deployed on all “endpoints”

                                                    10
           Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 11 of 29

(i.e., a device physically connected to a network,) and is actively monitored by vSOC. Finally,

encryption (Bitlocker) is enabled on all endpoints.

          40.   In addition to network protections, HMF also takes additional steps to protect and

restrict access to folders and files that contain Proprietary Information. For example, documents

containing certain financial information are only circulated on a need-to-know basis, and if sent

by email, the document is password protected and the password is provided to the recipient by text

message on a separate device. If saved to the HMF Shared Drive, these types of documents are

placed in restricted folders that are only accessible to employees with permission.

          41.   HMF has dedicated substantial resources to protecting its Proprietary Information,

including an annual spend of approximately $500,000 and $400,000 of capital investments. These

costs cover the following security measures: a dedicated Cyber Security Analyst on staff; firewalls;

VPN access; port security; Microsoft EM&S; vSOC managed Security Information and Event

Management and endpoint security; and BitLocker encryption.

          42.   Physical Security. The Company prevents third persons from accessing its facilities

by requiring that the facilities are secure and can be accessed only by the use of “prox cards”

(electronic keys). In addition, HMF utilizes other security measures including security cameras,

visitor sign in sheets, and locked drawers and filing cabinets. Digital records of bills of materials

(documents reflecting the list of materials that go into a finished good, including recipes and

packaging), costing, pricing, company financials, and formulations are hosted by on-premise

servers located behind locked doors secured by an access control system that limits physical

access.

          43.   Other Company Policies. In addition to the use of confidentiality and nondisclosure

agreements, and the Employee Handbook Confidential Information acknowledgment referred to

above in paragraphs 29 and 30, HMF’s employee handbook contains two provisions regarding

                                                      11
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 12 of 29

confidential information which HMF employees are required to review and acknowledge receipt.

These sections provide:

          i.   Data Confidentiality. Employees often have access to confidential or
               proprietary information, such as data about employees, customers, vendors,
               contractors, or other individuals or entities that do business with HMF.
               Under no circumstances is it permissible for employees to disseminate any
               confidential information relating to those individuals. Do not disclose
               confidential financial data, or other non-public proprietary company
               information. Do not share confidential information regarding business
               partners, vendors, or customers. Misuse or unauthorized disclosure of
               confidential information not otherwise available to persons or firms outside
               HMF is cause for disciplinary action up to and including termination of
               employment. (Handbook, Sec. 6.11).

         ii.   Confidentiality and Non-Disclosure Statement. As a condition of
               employment, all employees are required to sign a Non-Disclosure,
               Inventions, Work-for-Hire, and Non-Competition Agreement. Company
               personnel should not discuss internal Company matters or developments
               with anyone outside the Company, except as required in the performance of
               the regular Company duties. Information about products, marketing
               plans, cost, earnings and organizational charts are critical to the
               success of HMF and is confidential and proprietary. Such information,
               including but not limited to purchase prices, processes and vendor
               information and other business, proprietary data should not be disclosed to
               other employees except as required in connection with the performance of
               their job. (Handbook, Sec. 6.12) (emphasis added).

       44.     Furthermore, all new employees are informed of their obligations to HMF

regarding confidentiality and receive training regarding Company policies, including

confidentiality.

       45.     HMF’s employee handbook also provides the following policies pertaining to

employee use of Company computers:

          i.   “Computer hardware and software provided to employees by the Company
               is the property of the Company. This includes...laptops...” (Handbook, Sec.
               6.11)

         ii.   “It is unacceptable for any employee to use HMF’s Information
               Technology Resources...for any of the following:...to gain or attempt to
               gain, unauthorized access to any computer or network; (Handbook, Sec.
               6.11)

                                                   12
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 13 of 29

        46.     Moreover, when an HMF employee is terminated from employment , they are

provided with a separation letter from HMF. Among other things, the separation letter reminds

the employee to return Company property, and to continue protecting and not disclosing the

Company’s confidential and proprietary business information.

E.      Mr. Lubow’s Unlawful Conduct, including Unauthorized                     Access    and
        Misappropriation of HMF’s Proprietary Information.

        47.     In connection with his employment, Mr. Lubow was provided a Company owned

laptop computer (serial no. 8JJTL32) (“Old Laptop”) by HMF in June 2015 for purposes of

carrying out his job duties on behalf of HMF.

        48.     In March 2018, Mr. Lubow was provided a replacement laptop computer (serial

number D4L19H2) (“New Laptop”), which had the ability to connect to the internet. Upon receipt

of the New Laptop, Mr. Lubow was instructed to return the Old Laptop. Mr. Lubow did not return

the Old Laptop and maintained possession of both Company laptops.

        49.      At all times, the laptops provided to Mr. Lubow by HMF remained the property

of HMF.

        50.     On September 23, 2020, Mr. Lubow was notified that his employment would be

terminated effective September 25, 2020.

        51.     On September 23, 2020, HMF representatives spoke with Mr. Lubow to inform him

of his termination and asked him to return all Company property, as he was no longer authorized

to access it.

        52.     Following that meeting, Mr. Lubow was provided a letter, dated September 23,

2020, regarding details of his employment separation. A true copy of the September 23, 2020

separation letter is attached as Exhibit D.




                                                 13
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 14 of 29

       53.     The September 23rd separation letter specifically reminded Mr. Lubow to promptly

return all Company property, and “to leave intact all electronic Company documents on the

Company’s systems.”

       54.     The September 23rd separation letter also reminded Mr. Lubow of his “continuing

strict legal obligations to protect and not to disclose the Company’s confidential and proprietary

business information which you acquired during the course of your employment.”

       55.     On or about October 6, 2020, Mr. Lubow returned the Old Laptop to HMF.

       56.     Upon realizing that Mr. Lubow still had a Company laptop in his possession (i.e.,

the New Laptop), by letter dated October 14, 2020, counsel for HMF reminded Mr. Lubow’s

counsel of his client’s responsibility to return all Company property, specifically requesting that

Mr. Lubow promptly return the New Laptop. On October 15, 2020, HMF’s Vice President of

Human Resources emailed Mr. Lubow directly, stating that “the laptop with serial number

D4L19H2 was issued to you, and we have not received that laptop. I ask that nothing be

downloaded from the laptop as the hardware as well as everything on the laptop is company

property.”

       57.     Mr. Lubow returned the New Laptop to HMF on October 30, 2020.

       58.     Mr. Lubow’s significant delay in returning HMF’s laptops and his deliberate

decision to keep the New Laptop for a substantial period of time raised red flags for HMF.

       59.     Upon receipt of Mr. Lubow’s New Laptop, and upon the advice of counsel, HMF

immediately sent the New Laptop to StoneTurn Group, LLP (“StoneTurn”) to conduct a forensic

examination. Attached hereto as Exhibit E, is the Declaration of Daniel R. Fuller, including

attached Exhibits 1 and 2 (referred to herein as “ex.”).




                                                    14
           Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 15 of 29

         60.     What HMF uncovered during from the investigation conducted by StoneTurn

(which is still ongoing) is simply remarkable and demonstrates Mr. Lubow’s brazen unlawful

conduct.

         61.     In spite of his obligations under the Confidentiality Agreement, HMF’s policies,

and the express instructions provided to Mr. Lubow prior to and after his date of termination, Mr.

Lubow repeatedly accessed the New Laptop, including HMF’s Proprietary Information.

         62.     In particular, between the time period when Mr. Lubow was notified of his

termination, September 23, 2020, and the date that HMF received the New Laptop, October 30,

2020, Mr. Lubow accessed the New Laptop on twenty (20) different days.

         63.     During this same time, Mr. Lubow connected seven (7) different USB drives to the

New Laptop as follows:

Device Name                  USB Serial Number           First Connection          Last Connection
OSCOO USB USB Device         6&13f06b7a&0                 09/27/2020 04:29:42 AM    10/26/2020 01:40:28 PM
V88 V88 USB Device           261007018663C200             07/11/2020 02:47:42 PM    10/23/2020 09:18:50 AM
USB DISK 3.0 USB Device      070002CD0251F161             10/17/2020 01:16:06 AM    10/17/2020 07:07:59 AM
USB DISK 3.0 USB Device      070001B2162A3987             10/16/2020 11:27:30 PM    10/16/2020 11:27:29 PM
OSCOO USB USB Device         6&136bad5&0                  09/24/2020 06:07:31 AM    10/15/2020 07:57:38 AM

USB Device                   11042858004371               10/11/2020 07:31:09 PM 10/11/2020 07:31:08 PM
OSCOO USB USB Device         6&26aa1c1f&0                 10/03/2020 05:09:43 AM 10/09/2020 10:47:39 AM


See Exhibit E, ¶ 8, ex. 2.

         64.     Of the seven (7) USB drive connections, five (5) USB devices were connected to

the New Laptop, after Mr. Lubow was specifically requested, by letter to his counsel (October 14,

2020) and by email to him directly (October 15, 2020), to return the New Laptop and to not

download anything from the laptop. None of the USB devices identified in the above chart were

returned to HMF by Mr. Lubow. See Exhibit E, ¶ 8, ex. 2.

         65.     Upon information and belief, Mr. Lubow is still in possession of the

aforementioned USB devices.



                                                    15
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 16 of 29

        66.     Through the forensic analysis, HMF also discovered that Mr. Lubow opened and

viewed over one-hundred documents that were stored both on the HMF New Laptop and on the

USB drives. StoneTurn established this information by reviewing “LNK files.” When a document

is opened through Windows Explorer, a LNK file, unique to that individual file or document, may

be stored to allow a user to quickly access that file in the future from a recent items list. See Exhibit

E, ¶ 9. LNK files store the path of the target file as well as other associated metadata. See Exhibit

E, ¶ 9. The Last Written date of a LNK file identifies the most recent date that the target file or

folder was opened. See Exhibit E, ¶ 9.

        67.     By reviewing the file names that were accessed from the USB drives connected to

the New Laptop and comparing them to documents in HMF’s possession, HMF has determined

that Mr. Lubow accessed and, on information and belief, has copies of HMF’s Proprietary

Information on his personal USB devices. By way of example (and by no means intending to be

all inclusive) there are:

        A.      File containing customer shipment information in the Central West territory
                for 2019 and 2020. This file is used to provide sales leaders and business
                leaders with shipment status by customer, and reflects product, pricing and
                revenue information broken down by customer. This information is created
                by HMF and is used to address business opportunities where deficits are
                identified.

        B.      File containing customer’s internal strategy review. This file is created by
                HMF using HMF and customer proprietary information. It is a key tool of
                HMF’s business development, and involves an in depth review of a
                customer’s relationship, including a three year growth plan, targeted
                financials and product ideas.

        C.      File containing customer specific information including store counts, and
                pricing by SKU produced for a specific customer. HMF creates a report
                with this information to understand key business trends of the customer,
                including sales forecasting, pricing issues, and distribution gaps.

        D.      Files containing confidential information regarding customer-specific
                pricing and promotion strategies. This information is used to justify pricing
                actions with various customers.


                                                       16
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 17 of 29

       E.      Files containing planning information broken down by customer and brand
               sales information, including actuals, and year-end projections. These files
               contain sensitive brand and customer specific information, upside activity
               identification, and financial impact information.

       F.      Files reflecting variable margin information broken down by customer. This
               information is used by sales leaders to address opportunities. HMF creates
               these reports by compiling its unique information regarding sales and costs,
               broken down by customer in order to determine its profit percentages. This
               information directly impacts HMF’s decision-making when it comes to
               adjusting customer pricing, and is therefore highly sensitive information.

       G.      Customer price lists which are specific to unique SKUs produced
               exclusively by HMF for a customer. These files include pricing information
               and customer terms specific to the HMF relationship.

As noted above, HMF is continuing its investigation and is still in the process of reviewing all of

the information provided by StoneTurn. The list above merely provides examples of types of files

that Mr. Lubow accessed on the New Laptop and through the USB drives which contained HMF’s

Proprietary Information.

       68.     Further, on September 24, 2020—the day after Mr. Lubow was notified of his

termination—HMF received an email from Mr. Lubow’s personal email address to his HMF email

account that contained two attachments that, on information and belief, were created by Mr. Lubow

and contain HMF’s Proprietary Information. One of the email attachments entitled “HMF 2020

8AM.docx” included the following statement (emphasis added):

       “I have entire PPT with pricing by customer for the entire company from 6/26/20.”

The referenced pricing PowerPoint (PPT) contains Proprietary Information regarding customer

specific pricing, including pricing increases and margin information.

       69.     The Proprietary Information contained within the HMF files accessed and, upon

information and belief, copied by Mr. Lubow to his USB drives, is a vital source of HMF’s

competitive advantage.

       70.     Unquestionably, Mr. Lubow used improper means (breach of his Confidentiality


                                                    17
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 18 of 29

Agreement and breach of HMF polices, in particular) to maliciously access HMF’s Proprietary

Information without HMF’s consent and without authorization after his employment had been

terminated. On information and belief, Mr. Lubow then copied HMF’s Proprietary Information to

one or more USB drives and has since maintained it for his own use.

       71.     HMF believes that Mr. Lubow intends to disclose HMF’s Proprietary Information

to others, or use the information for himself—all to HMF’s severe detriment—based on, among

other things, the following actions taken by Mr. Lubow after his termination of employment and

after he was instructed to return all HMF Proprietary Information and property:

          i.   using the New Laptop within twenty-four (24) hours of his termination after
               being instructed to return it to HMF;

         ii.   accessing the New Laptop on twenty (20) different days between September
               23, 2020 and October 26, 2020;

        iii.   viewing over a hundred documents containing HMF Proprietary
               Information on the New Laptop;

        iv.    inserting seven different USB devices into the New Laptop that contained
               HMF Proprietary Information;

         v.    deciding to return only one of two HMF’s laptops in his possession, and
               failing to return the second Laptop until more than two weeks after he was
               reminded to do so by HMF on October 14, 2020;

        vi.    continuing to access the New Laptop and insert multiple USB devices that
               contained HMF Proprietary Information into the New Laptop after he was
               reminded again by HMF on October 15, 2020 not to download any
               information from the New Laptop;

       vii.    sending an email to his HMF email account with attachments that appear to
               have been created by Mr. Lubow and contain references to HMF’s
               Proprietary Information, and stating he has a copy a PowerPoint with the
               “entire PPT with pricing by customer for the entire company from 6/26/20.”

Put simply, there is no other reasonable inference and conclusion that may be derived from Mr.

Lubow’s aberrant conduct.




                                                   18
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 19 of 29

F.     Imminent, Irreparable Harm to HMF.


       72.     Mr. Lubow’s actions prevent HMF from effectively managing the risk associated

with Mr. Lubow’s unauthorized possession of HMF’s Proprietary Information.

       73.     Without access to the seven USB devices that Mr. Lubow inserted into the New

Laptop following his termination of employment, HMF has no way of knowing the full extent of

what Proprietary Information Mr. Lubow has taken and may use.

       74.     The protection of HMF’s Proprietary Information is critically important to HMF.

If HMF’s confidential and Proprietary Information (including its confidential and proprietary

sales, pricing, customer, shipment, marketing, strategic and financial information) was disclosed

to Mr. Lubow’s new employer or other third party, HMF’s competitors could immediately learn

HMF’s sales volumes, profit margins, and sophisticated pricing and sales strategies that took many

years to refine for key customers—causing irreparable harm to HMF. Specifically, a competitor

could use the confidential and Proprietary Information to undermine HMF’s sales efforts by

undercutting HMF’s pricing, unfairly competing with HMF for business with its customers, and

potentially resulting in enormous financial loss to HMF totaling over tens of millions of dollars.

       75.     Further, because HMF’s sales, pricing, shipment, marketing and strategic

information for each customer is confidential and proprietary, the disclosure of such customer

information to other customers or competitors would cause irreparable harm to HMF’s customer

relationships and goodwill that it has worked hard to create and develop.

       76.     There is of course significant economic value to maintaining the secrecy of HMF’s

Proprietary Information, which is one of the main reasons that HMF has developed company

policies, implemented physical and electronic security measures, and required employees, such as

Mr. Lubow, to sign a confidentiality and non-disclosure agreement, in order to protect its

Proprietary Information.
                                                    19
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 20 of 29

        77.     By signing the Confidentiality Agreement, Mr. Lubow acknowledged that

“irreparable damages” would be caused to the Company if he breached the terms of the

Confidentiality Agreement. See Exhibit B, Section 9.




                                      CLAIMS FOR RELIEF

                                            COUNT I

                                      (Breach of Contract)

        78.     HMF incorporates each of the foregoing paragraphs in their entirety as if

specifically set forth herein.

        79.     Mr. Lubow was offered employment by HMF on or about June 25, 2012.

        80.     In consideration of his employment with HMF, and the compensation and benefits

paid to him, on July 24, 2012, Mr. Lubow signed the Confidentiality Agreement thereby agreeing

to be bound by its terms.

        81.     HMF and Mr. Lubow are parties to the Confidentiality Agreement which is an

enforceable contract governed by Massachusetts law.

        82.     Pursuant to the Confidentiality Agreement, among other things, Mr. Lubow agreed

to hold the Proprietary Information in “strictest confidence” and not to disclose or use it for his

own benefit, the benefit of others or to the detriment of the Company.

        83.     Mr. Lubow agreed to be bound by the terms of the Confidentiality Agreement and

maintain the confidentiality of HMF’s Proprietary Information during and after his employment.

        84.     Mr. Lubow agreed not to remove Proprietary Information except in connection with

carrying out his duties and with the advance knowledge and permission of the Company.

                                                    20
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 21 of 29

        85.     Mr. Lubow agreed to return all Proprietary Information to the Company upon

termination of employment.

        86.     Mr. Lubow breached the Confidentiality Agreement by repeatedly accessing the

New Laptop without authorization after the termination of his employment.

        87.     Mr. Lubow breached the Confidentiality Agreement by repeatedly accessing HMF

Proprietary Information without authorization after the termination of his employment.

        88.     Mr. Lubow breached the Confidentiality Agreement by accessing HMF Proprietary

Information on USB devices that remain in his possession, custody, or control, and/or were not

given to HMF after the termination of his employment.

        89.      Mr. Lubow breached the Confidentiality Agreement by, on information and belief,

copying the HMF’s Proprietary Information from the New Laptop to USB devices with the clear

intent to misappropriate it.

        90.      HMF fully performed all of its obligations under the Confidentiality Agreement.

        91.     Mr. Lubow’s conduct, as described above, has breached and threatens to continue

to breach the Confidentiality Agreement.

        92.     As a result of Mr. Lubow’s breaches of contract, HMF has been harmed and faces

further irreparable harm. HMF’s remedy at law is inadequate to compensate it for the harm Mr.

Lubow has done. HMF therefore seeks temporary, preliminary, and permanent injunctive relief

to recover and protect its confidential and proprietary information, and trade secrets, as well as to

protect other legitimate business interests.

                                                COUNT II

                    (Breach of Implied Covenant of Good Faith and Fair Dealing)

        93.     HMF incorporates each of the foregoing paragraphs in their entirety as if

specifically set forth herein.

                                                     21
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 22 of 29

       94.    On July 24, 2012, Mr. Lubow signed the Confidentiality Agreement.

       95.    The Confidentiality Agreement is valid and legally binding, and is governed by

Massachusetts law.

       96.    There exists an implied covenant of good faith and fair dealing in every contract,

including the Confidentiality Agreement signed by Mr. Lubow.

       97.    Following Mr. Lubow’s termination of employment from HMF, Mr. Lubow

breached the implied covenant of good faith and fair dealing.

       98.    Mr. Lubow breached the Confidentiality Agreement’s implied covenant of good

faith and fair dealing by repeatedly accessing the New Laptop without authorization after the

termination of his employment.

       99.    Mr. Lubow breached the Confidentiality Agreement’s implied covenant of good

faith and fair dealing by repeatedly accessing HMF Proprietary Information without authorization

after the termination of his employment.

       100.   Mr. Lubow breached the Confidentiality Agreement’s implied covenant of good

faith and fair dealing by accessing HMF Proprietary Information on USB devices that remain in

his possession, custody, or control, and/or were not given to HMF after the termination of his

employment.

       101.   Mr. Lubow breached the Confidentiality Agreement’s implied covenant of good

faith and fair dealing by, on information and belief, copying the HMF’s Proprietary Information

from the New Laptop to USB devices with the clear intent to misappropriate it.

       102.   Furthermore, it is more than reasonable to infer and conclude that Mr. Lubow took

these actions in bad faith to secure Proprietary Information for himself and to use it to benefit

himself and his future employer.



                                                   22
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 23 of 29

        103.    As a result of Mr. Lubow’s breaches of the implied covenant of good faith and fair

dealing, HMF has been harmed and faces irreparable harm. HMF’s remedy at law is inadequate

to compensate it for the harm Mr. Lubow has done. HMF therefore seeks temporary, preliminary,

and permanent injunctive relief to recover and protect its confidential and proprietary information,

and trade secrets, as well as to protect other legitimate business interests.

                                                  COUNT III

                             (Misappropriation of Confidential Information)

        104.    HMF incorporates each of the foregoing paragraphs in their entirety as if

specifically set forth herein.

        105.    Mr. Lubow was entrusted with HMF’s Proprietary Information related to, among

other things, its customers, pricing, and marketing.

        106.    HMF has taken reasonable steps to protect its Proprietary Information, including

its trade secrets and confidential information.

        107.    Mr. Lubow had a duty not to disclose, use, or possess HMF’s Proprietary

Information without HMF’s permission, while working for HMF and continues to have that duty

after termination of his employment.

        108.    Upon information and belief, Mr. Lubow has misappropriated HMF’s Proprietary

information for his own use and personal gain.

        109.    As a result of Mr. Lubow’s misappropriation, HMF has suffered and continues to

be threatened with irreparable harm. HMF’s remedy at law is inadequate to compensate it for the

harm Mr. Lubow has done.          HMF therefore seeks temporary, preliminary, and permanent

injunctive relief to recover and protect its confidential and proprietary information, and trade

secrets, as well as to protect other legitimate business interests.



                                                       23
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 24 of 29




                                                 COUNT IV

                  (Misappropriation of Trade Secrets in Violation of Massachusetts
                           Trade Secrets Act, M.G.L. c. 93, §§ 42-42G)


        110.    HMF incorporates each of the foregoing paragraphs in their entirety as if

specifically set forth herein.

        111.    As set forth above, HMF maintains various trade secrets as defined by M.G.L. c.

93, § 42(4), which HMF has taken reasonable steps to protect .

        112.    As set forth above, Mr. Lubow misappropriated those trade secrets as defined by

M.G.L. c. 93, § 42(2).

        113.    Pursuant to M.G.L. c. 93, § 42A, HMF is entitled to enjoin Mr. Lubow’s actual or

threatened use of HMF’s trade secrets.

        114.    HMF has been damaged by Mr. Lubow’s misappropriation, including, without

limitation, by having to retain counsel to protect HMF’s trade secrets.

        115.    On information and belief, Mr. Lubow acted willfully and maliciously, which

entitles HMF to an award of exemplary damages under M.G.L. c. 93, § 42B.

        116.    HMF is entitled to an award of its reasonable attorney’s fees and costs pursuant to

M.G.L. c. 93 § 42C.

        117.    As a result of Mr. Lubow’s violation of the Massachusetts Trade Secrets Act and

his willful and malicious acts, HMF is entitled to injunctive relief, exemplary damages, and an

award of reasonable attorney’s fees and costs.




                                                    24
         Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 25 of 29



                                                 COUNT V

                 (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030)

        118.    HMF incorporates each of the foregoing paragraphs in their entirety as if

specifically set forth herein.

        119.    HMF’s computer system is a protected computer network which is used across state

lines in interstate commerce, has Internet access across state lines, and is used to transfer HMF

information for sales in interstate commerce.

        120.    At the time of his termination Mr. Lubow was still in possession of two HMF laptop

computers that had been issued to him for his work-related use.

        121.    Because his employment with HMF was terminated, Mr. Lubow was no longer

authorized to access the HMF laptops or the information and data contained therein.

        122.    Notwithstanding this lack of authorization, and upon information and belief, Mr.

Lubow repeatedly accessed the New Laptop, viewed HMF’s Proprietary Information on the New

Laptop, and after his termination, inserted seven USB drives into the New Laptop which contained

HMF’s Proprietary Information, and upon information and belief, this was done to obtain

information from HMF’s protected computer.

        123.    Through these actions, Mr. Lubow has:

                       i.        Intentionally accessed a computer without authorization or

                exceeded his authority to obtain information from a protected computer in violation

                of 18 U.S.C. § 1030(a)(2)(C);

                      ii.        Intentionally accessed a protected computer without authorization,

                and as a result of such conduct, recklessly caused damage and loss in violation of

                18 U.S.C. § 1030(a)(5)(B) and (C);

                                                     25
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 26 of 29

       124.    The filing of this claim is proper under 18 U.S.C. § 1030(g) and 18 U.S.C. §

1030(c)(4)(A)(i)(I) because Mr. Lubow’s conduct described above has caused loss to HMF in

excess of $5,000, including costs associated with responding to Mr. Lubow’s misappropriation,

costs of conducting a forensic examination, and costs of conducting a damage assessment in order

to respond to Mr. Lubow’s offenses.

       125.    As a result of Mr. Lubow’s violation of the Computer Fraud and Abuse Act, HMF

is entitled to injunctive relief and compensatory damages.




                                                   26
        Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 27 of 29

                                          PRAYERS FOR RELIEF

       WHEREFORE, HMF respectfully requests that the Court take affirmative steps to prevent

Mr. Lubow from using and destroying HMF’s Proprietary Information, and requiring Mr. Lubow

to return the Proprietary Information, including by ordering the following temporary, preliminary,

and permanent injunctive and equitable relief:

       1.      Preventing Mr. Lubow and any person or entity acting on his behalf or in
               concert with him, from destroying any evidence, tangible or electronically
               stored, that is the subject matter of this proceeding, including the universal
               serial bus (“USB”) devices and any other devices or data sources in Mr.
               Lubow’s possession, custody, or control that may contain any “Proprietary
               Information” as that term is defined in Mr. Lubow’s Non-Disclosure,
               Inventions, Work-For-Hire and Non-Competition Agreement, dated July
               24, 2012, as attached as Exhibit B to HMF’s Verified Complaint for
               Injunctive and Equitable Relief;

       2.      Preventing Mr. Lubow and any person or entity acting on his behalf or in
               concert with him, from disclosing or copying any Proprietary Information,
               including the information contained on the USB devices and any other
               devices or data sources in Mr. Lubow’s possession, custody, or control that
               may contain any Proprietary Information, to any third-party except for Mr.
               Lubow’s counsel or a court of competent jurisdiction.

       3.      Requiring Mr. Lubow to surrender the USB devices and any other storage
               devices or data sources in Mr. Lubow’s possession, custody, or control that
               may contain HMF’s Proprietary Information for forensic copying by
               HMF’s forensics expert;

       4.      Awarding exemplary damages and compensatory damages, in accordance
               with G.L. c. 93, § 42B;

       5.      Awarding attorneys’ fees and costs incurred; and

       6.      For such other and further relief as the Court may deem just and proper.



       Dated: December 8, 2020




                                                             HOME MARKET FOODS, INC.,
                                                    27
Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 28 of 29

                                                 By its attorneys,

                                                 /s/ Terence P. McCourt
                                                 Terence P. McCourt (BBO# 555784)
                                                 David G. Thomas (BBO# 640854)
                                                 Amanda L. Carney (BBO# 694503)
                                                 Greenberg Traurig, LLP
                                                 One International Place, Suite 2000
                                                 Boston, MA 02110
                                                 Tel: (617) 310-6000
                                                 Fax: (617) 310-6001
                                                 mccourtt@gtlaw.com
                                                 thomasda@gtlaw.com
                                                 carneya@gtlaw.com


                          JURY TRIAL DEMANDED

    HMF respectfully demands a trial by jury on all matters so triable.




                                VERIFICATION



                                        28
Case 1:20-cv-12180-DPW Document 1 Filed 12/08/20 Page 29 of 29
